Myrick, J., concurring.
I agree with the views presented by Boss, J., down to the reasons given for a rehearing. I am satisfied with the judgment heretofore given. I wish to add the following to what has been said in favor of the appellate jurisdiction of this court:—
*219Independent of what has been already said, I am of opinion that under the present Constitution there can be no question as to the appellate jurisdiction of this court in the case of an alimony order. I base this view on the terms of the Constitution, viz.: Article vi., section 5: “ The Superior Court shall have original jurisdiction in all cases in equity.” Article vi., section 4: “The Supreme Court shall have appellate jurisdiction in all cases in equity.” Wherever and whenever a Superior Court has jurisdiction to take any step or proceeding, or make any order in any case in equity of that step, proceeding or order, the Supreme Court has appellate jurisdiction. The legislature may provide machinery, it may declare when the appeal may be taken (as in regard to orders which involve the merits or necessarily affect the judgment it has done), but neither by direct action nor by omission can the appellate jurisdiction of this court be abridged; it is given by the Constitution in such plain and unequivocal words that it cannot be shorn off.
If, then, an action to have the validity of an alleged marriage determined and declared, or for divorce, be a case in equity, it conclusively follows that any order, step or proceeding which the Superior Court has jurisdiction to make in such action is subject to review by this court.
By way of contrast and to show more clearly, if need be, the meaning of the above-quoted clauses of the Constitution, I quote as to probate matters: Article vi., section 5: “The Superior Court shall have original jurisdiction .... of all matters of probate”; article vi., section 4, “The Supreme Court shall have appellate jurisdiction .... in all such probate matters as may be provided by law.”
In probate, appellate jurisdiction is given in such matters only as the legislature may provide, while in equity cases the appellate jurisdiction is as broad and extensive as is the original jurisdiction.
It has been repeatedly held that where appellant jurisdiction is given, and no machinery is prescribed, the appellate court will furnish machinery, to the end that the right of review be not lost. (Houghton’s Appeal, 42 Cal. 35; People v. Jordan, 66 Cal. 10.
As to whether the action now under consideration is a case in *220equity has been considered in the opinion heretofore filed, and I do not deem any addition in that regard necessary or useful.
A rehearing having been had, the following opinion was-filed on the 30th of November, 1885:—